KEVIN KERVENG TUNG, P.C.
Attorneys and Counselors at Law                                            Queens Crossing Business Center
                                                                           136-20 38th Avenue, Suite 3D
Writer’s direct email:                                                     Flushing, New York 11354
Ge Li, Esq., admitted in NY and NJ                                         Tel: (718) 939-4633
gli@kktlawfirm.com                                                         Fax: (718) 939-4468


                                                                           www.kktlawfirm.com


                                                                   June 24, 2021


The Honorable Margo K. Brodie, U.S.D.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

         Re:      Northern Food I/E, Inc. v. OCM Globe Inc., etc.
                  Civil Action No.: 1:21-cv-01813-MKB-SJB

Your Honor:

        This firm represents the plaintiff Northern Food I/E, Inc. (“Northern Food” or “Plaintiff”)
in the above-referenced case. According to the Court’s instructions in the conference held on
June 10, 2021, I have met and conferred with defendants’ counsel and the parties have agreed to
the following briefing schedule for Northern Food’s Motion for Preliminary Injunction:

         •     Plaintiff shall refile its Motion for a Preliminary Injunction on or before June 28,
               2021;
         •     Defendants shall file their opposition to Motion For Preliminary Injunction on or
               before July 26, 2021;
         •     Plaintiff shall file its Reply on or before August 16, 2021.

        As to defendants’ Motion to Dismiss the Complaint, and alternatively to change venue,
the parties have met and conferred concerning the issues raised in defendants’ request for a pre-
motion conference and were unable to reach an agreement. Accordingly, the parties have agreed
to the following briefing schedule:

         •     Defendants shall file their motion on or before July 16, 2021;
         •     Plaintiff’s opposition is due on August 6, 2021;
         •     Defendant’ reply in further support of motion is due on August 20, 2021

      Plaintiff does not plan to withdraw its case against defendant Yaotian Li, despite Li’s
Motion to Dismiss the case against him for lack of personal jurisdiction. The reasons for


                                                     1
Plaintiff’s such decision is explained in its separate letter in response to defendants’ pre-motion
letter (Dkt. No. 13).

       Thanks for Your Honor’s attention to this matter.

                                                                      Sincerely,
                                                                      /s/Ge Li
                                                                      Ge Li




                                                 2
